Appeals from judgments and orders of the County Court of Rensselaer County, entered in the Rensselaer county clerk’s office on January 29, 1941, affirming judgments of the City Court of the City of Troy, N. Y. These actions grow out of a collision between two automobiles at the cornerv of Second avenue and One Hundred and Thirteenth street in the city of Troy at ten-thirty p. m., on the night of December 24, 1939. A car owned by T. Harry Rankin and driven by his son Hugh was proceeding easterly along One Hundred and Thirteenth street when it came into collision with a car proceeding northerly on Second avenue owned by Clarence Valenti, operated by Theodore Valenti, and in which Joseph Bendetti was riding as a passenger. The case was heard by the City Court judge without a jury. It presented clear-cut issues of fact which were resolved in favor of the Rankins. No adequate reason for disturbing this finding appears. Judgments and orders unanimously affirmed, with one bill of costs. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.